     Case 3:20-cv-01216-GPC-BLM Document 20 Filed 01/19/21 PageID.119 Page 1 of 5




 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
   THERESA BROOKE, a married                  Case No. 20-cv-1216-GPC-BLM
11
   woman dealing with her sole and
12 separate claim,                            ORDER GRANTING MOTION TO
13                                            AMEND COMPLAINT
                Plaintiff,
14                                            [ECF No. 17.]
15 v.
16
   TORREY INN LP, a Delaware
17 limited partnership dba Hilton
18 Garden Inn San Diego Del Mar,
19               Defendant.
20
21         Before the Court is Plaintiff Theresa Brooke’s motion for leave to file an
22   amended complaint. ECF No. 17. Defendant Torrey Inn LP has filed an
23   opposition. ECF No. 19.
24         The Court finds this motion suitable for disposition without oral argument
25   pursuant to Civ. L.R. 7.1(d)(1) and accordingly VACATES the hearing on this
26   matter currently set for January 22, 2021. For the reasons that follow, the Court
27   hereby GRANTS Plaintiff’s motion.
28   \\\


                                              1
     Case 3:20-cv-01216-GPC-BLM Document 20 Filed 01/19/21 PageID.120 Page 2 of 5




 1   I.    Background
 2         Plaintiff Theresa Brooke (“Plaintiff”) is a legally disabled woman who
 3   ambulates using a wheelchair. ECF No. 1 (“Complaint”) ¶ 1. Plaintiff and her
 4   husband “are avid travelers to California for purposes of leisure travel, court-
 5   related hearings, conferences and inspections, and to ‘test’ whether various hotels
 6   across the Country comply with disability access laws.” Id. ¶ 8. On approximately
 7   May 24 and 26, 2020, Plaintiff and her husband visited the Hilton Garden Inn San
 8   Diego Del Mar (“the Hotel”), a hotel located at 3939 Ocean Bluff Avenue in San
 9   Diego, California, that Plaintiffs assert is owned and/or operated by Defendant
10   Torrey Inn LP (“Defendant”). Id. ¶¶ 2, 10. Plaintiff alleges that she could not
11   access the Hotel’s lobby because the passenger loading zone in front of the lobby
12   did not have an access aisle that complies with Section 503 of the 2010 ADA
13   Standards for Accessible Design. Id. ¶¶ 10–11. Because of the accessibility issue,
14   Plaintiff was deterred from booking a room and asserts she will continue to be
15   deterred from booking a room until the alleged barrier is remedied. Id. ¶¶ 15–16.
16         On June 30, 2020, Plaintiff filed her Complaint against Defendant, alleging
17   violations of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et
18   seq., and California’s Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code §§ 51,
19   52. Plaintiff seeks a declaratory judgment that Defendant’s actions with respect to
20   the passenger loading zone was unlawful, a permanent injunction requiring
21   Defendant to bring the passenger loading zone into compliance with the ADA and
22   the Unruh Act, monetary damages, as well as costs and attorney’s fees.
23         On September 1, 2020, Defendant filed its answer to the Complaint. ECF
24   No. 8. Thereafter, the parties began discovery. On November 2, 2020, Plaintiff
25   filed the instant motion, arguing that she should be granted leave to amend the
26   Complaint to add Hostmark Hospitality Group LLC (“Hostmark”) as a defendant,
27   as Plaintiff’s counsel recently discovered that Hostmark operates the Hotel. ECF
28


                                               2
     Case 3:20-cv-01216-GPC-BLM Document 20 Filed 01/19/21 PageID.121 Page 3 of 5




 1   No. 17. On December 11, 2020, Defendant filed its response in opposition. ECF
 2   No. 19. Plaintiff did not file a reply.
 3   II.   Legal Standard
 4         Under Federal Rule of Civil Procedure (“Rule”) 15(a), leave to amend a
 5   complaint after a responsive pleading has been filed “shall freely be given when
 6   justice so requires.” Foman v. Davis, 371 U.S. 178, 182 (1962); Fed. R. Civ. P.
 7   15(a). Granting leave to amend rests in the sound discretion of the trial court, Int’l
 8   Ass’n of Machinists & Aerospace Workers v. Republic Airlines, 761 F.2d 1386,
 9   1390 (9th Cir. 1985) but “[r]equests for leave to amend should be granted with
10   ‘extreme liberality.’” Brown v. Stored Value Cards, Inc., 953 F.3d 567, 574 (9th
11   Cir. 2020) (quoting Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009)).
12   Courts look to several factors when considering whether to grant leave to amend,
13   including “undue delay, bad faith or dilatory motive on the part of the movant,
14   repeated failure to cure deficiencies by amendments previously allowed, undue
15   prejudice to the opposing party by virtue of allowance of the amendment, [or]
16   futility of amendment, etc.” Sonoma Cnty. Ass’n of Retired Emples. v. Sonoma
17   Cnty., 708 F.3d 1109, 1117 (9th Cir. 2013) (alteration in original) (quoting Foman,
18   371 U.S. at 182 (1962)).
19         “Futility alone can justify the denial of a motion for leave to amend.” Nunes
20   v. Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004). “A determination of futility
21   contemplates whether . . . the amendment could present a viable claim on the
22   merits for which relief could be granted.” Murray v. Schriro, 745 F.3d 984, 1015
23   (9th Cir. 2014) (citing Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 893
24   (9th Cir. 2010)). In determining whether an amendment would present a viable
25   claim against a party, a court should apply the same standards that control a motion
26   to dismiss under Rule 12(b)(6), which requires that a complaint be dismissed if it
27   fails to plead “factual content that allows the court to draw the reasonable inference
28   that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.


                                                3
     Case 3:20-cv-01216-GPC-BLM Document 20 Filed 01/19/21 PageID.122 Page 4 of 5




 1   662, 678 (2009); see also Sylvia Landfield Tr. v. City of Los Angeles, 729 F.3d
 2   1189, 1196 (9th Cir. 2013) (applying Iqbal in context of motion for leave to
 3   amend). A court must accept all factual allegations in the complaint as true, but
 4   should disregard all legal conclusions. Iqbal, 556 U.S. at 678–79 (citing Bell Atl.
 5   Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
 6   III.   Discussion
 7          Here, Plaintiff seeks to amend the Complaint to add Hostmark as a
 8   defendant, on the grounds that Hostmark “operates” the Hotel. Defendant
 9   contends amendment would be futile, arguing that Hostmark does not operate the
10   Hotel and Plaintiff has failed to allege facts to show that Hostmark is a proper
11   defendant under the ADA.
12          “Title III of the ADA prohibits discrimination ‘by any person who owns,
13   leases (or leases to), or operates a place of public accommodation.’” Lentini v.
14   California Ctr. for the Arts, Escondido, 370 F.3d 837, 849 (9th Cir. 2004) (quoting
15   42 U.S.C. § 12182(a)) (emphasis in original). Likewise, under the Unruh Act, a
16   plaintiff must allege either that the defendant violated the ADA or had the intent to
17   discriminate. See Cal. Civ. Code § 51(f); Montoya v. City of San Diego, 434 F.
18   Supp. 3d 830, 852 (S.D. Cal. 2020).
19          In the proposed amended complaint, Plaintiff alleges that Hostmark operates
20   the Hotel. ECF No. 17-2 (“Proposed FAC”) ¶ 3. Although Defendant provides a
21   declaration supporting its claim that “Hostmark has nothing to do with ownership
22   or control of the Hotel [and Hostmark] is neither an owner, operator, lessor, lessee,
23   manager or director of the hotel,” ECF No. 19 at 4 (citing Declaration of Vikram
24   Sood, ¶¶ 3-5), this essentially raises a factual dispute with Plaintiff’s allegation that
25   Hostmark operates the Hotel. The Court must accept all of Plaintiff’s factual
26   allegations as true and may not consider matters beyond the proposed amended
27   complaint at this stage of the case. The Court recognizes that Plaintiff’s proposed
28   amendment is bare on the details of Hostmark’s operation with the Hotel.


                                                4
     Case 3:20-cv-01216-GPC-BLM Document 20 Filed 01/19/21 PageID.123 Page 5 of 5




 1   However, Plaintiff need not plead “detailed factual allegations” to state a claim.
 2   Iqbal, 556 U.S. at 678.
 3         The Court therefore finds that Plaintiff’s proposed amended complaint states
 4   facially plausible ADA and Unruh Act claims, and thus that amendment would not
 5   be futile. Additionally, Defendant has not shown that any of the other factors
 6   underlying the Court’s decision whether to grant or deny leave to amend are
 7   sufficient to overcome the liberality of Rule 15(a)’s amendment standard.
 8   IV.   Conclusion
 9         For the foregoing reasons, the Court hereby GRANTS Plaintiff’s motion for
10   leave to amend the Complaint.
11         The Court further VACATES the hearing on this matter currently set for
12   January 22, 2021.
13         IT IS SO ORDERED.
14
15   Dated: January 19, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               5
